Page, J. (dissenting):
The sufficiency of the allegations of the first cause of action depends upon whether the exchange of telegrams of March third and fifth constitutes an acceptance of the draft so that the defendant became primarily liable thereon. In my opinion it does. If the draft had been presented to the defendant and some one duly authorized had written “ good ” upon the face thereof and signed the name of the defendant, there could be no doubt but that this would be equivalent to an acceptance of a negotiable bill of exchange in favor of the holder for the amount specified therein. (Meads v. Merchants’ Bank of Albany, 25 N. Y. 143, 146.) The acceptance to be binding in favor of a holder who has parted with value upon the faith thereof, does not have to be upon the instrument itself. The Negotiable Instruments Law provides:
“ § 222. Acceptance by separate instrument. Where an acceptance is written on a paper other than the bill itself, it does not bind the acceptor except in favor of a person to whom it is shown and who, on the faith thereof, receives the bill for value.” (Consol. Laws, chap. 38 [Laws of 1909, chap. 43], § 222.)
A telegram satisfies the requirements of the statute; it is a writing and the method of its transmission, whether by mail or telegraph, is immaterial. (Molson’s Bank of Montreal v. Howard, 40 N. Y. Super. Ct. [8 J. & S.] 15, 20.) The telegram was understood to be an acceptance and relying thereon plaintiff’s assignor discounted it. Fairly construed I do not believe that the telegram of the defendant merely meant that C. Barreda, as municipal president of Nuevo Laredo, then had on deposit with defendant at least the sum of 5,000 Mexican dollars. The inquiry of plaintiff’s assignor was: “ Please telegraph us immediately if you will *305pay a draft signed C. Barreda, Municipal President Nuevo Laredo, for five thousand Mexican dollars.” This was not an inquiry as to the validity of the draft or as to the sufficiency of the account of the depositor. It was an explicit request for an acceptance of a specified draft for a definite amount. The answer returned was such that had it been placed on the draft it would have constituted an acceptance. In my opinion it should be so construed.
A similar case to the one at bar is Garrettson v. North Atchison Bank (39 Fed. Rep. 163), cited by Mr. Justice Dowling. The opinion in the Circuit Court of Appeals North Atchison Bank v. Garretson (51 Fed. Rep. 168) did not lay stress on the words “ Send on your paper.” That court said: “ The question put to the bank, and to which an answer was requested was not whether' Tate was good but whether the bank would pay his check for a given sum. It cannot be supposed that the bank intended to return an ambiguous answer for the purpose of misleading the party asking the question and, therefore, if the answer had been limited to the words, ‘Tate is good,' there would be ground for holding that the bank thereby intended an affirmative answer to the categorical question put to it; but all doubt is put at rest by the remaining words of the answer to wit, ‘ Send on your paper’” (p. 170). In the case at bar, the defendant replied that “ Draft C. Barreda, Municipal President, Nueva Laredo, for five thousand Mexican dollars is good,” the plaintiff’s assignor was justified in believing that the defendant meant that if the plaintiff’s assignor sent in the draft it would pay it, and where on the faith of that promise the plaintiff’s assignor purchased the draft, the defendant became liable for the payment of the draft.
The second cause of action sufficiently states a promise of acceptance, not alone from the facts above mentioned, but also from the later occurrence. When the draft was presented to the defendant bank it returned it, explaining that there were two signatures and the official seal of the municipality lacking. The letter further said: “ Once the above requisites having been fulfilled we will have no objection to honoring the remittance herewith returned.” This letter is *306evidence that the defendant considered itself bound by the telegram of March fifth.
The plaintiff’s assignor secured the two signatures and the municipal seal and returned the same. It is urged that there is no consideration for this promise as the plaintiff’s assignor had already paid the money for the draft. In my opinion the performance of the condition imposed was a sufficient consideration for the agreement to accept.
The fact that a draft is .discounted before acceptance does not render the acceptance without consideration. “It is the settled law of this State that the right of the holder of a draft against the acceptor is not affected by the mere fact that he discounted the draft before acceptance.” (Iselin v. Chemical Nat. Bank, 16 Misc. Rep. 437,438.) After the draft was returned in its completed form the defendant retained it for several months. These facts would afford a consideration because the plaintiff’s assignor was deprived of the right to immediately proceed against the drawer; forbearance is necessarily granted. (Mechanics Bank v. Livingston, 33 Barb. 458.)
In my opinion the order overruling the demurrers to both causes of action should be affirmed.
Order reversed, with ten dollars costs, and motion denied, with ten dollars costs, and demurrers sustained, with leave to plaintiff to amend on payment of costs.